DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 of application 12/215,249 filed 9/15/20 were examined. Examiner filed a non-final rejection.
Applicant filed remarks and amendments on 12/15/20. Claims 8, 14, and 18-19 were cancelled. Claims 1-4, 6, 9-13, 15-17, and 20 were amended. Claims 21-24 were newly added. Claims 1-7, 9-13, 15-17, and 20-24 are presently pending and presented for examination.

Response to Arguments
Regarding the Allowable Claim: Applicant's arguments filed 12/15/20 with regard to claims 13 and 15-16 have been fully considered but they are not persuasive. While examiner agrees that rolling up the allowable subject matter from now-cancelled claim 14 into amended claim 13, as applicant has done, results in claim 13 and its dependents 15-16 containing allowable subject matter, the amendments to claims 13 and 15-16 do not include subject matter which would overcome the rejection of claims 13 and 15-16 under 35 USC 101. This will 
Regarding the objections to the specification: examiner originally objected to the specification for minor informalities. These have been corrected by applicant’s amendments. The objections are therefore withdrawn.
Regarding the objections to the claims: examiner originally objected to claims 11, 14, 16-17, and 19-20 over minor informalities. However, applicant’s cancellation of claims 14 and 19 obviate the objections to these claims. Furthermore, the objections to claims 11, 16-17, and 20 are withdrawn in light of applicant’s amendments to these claims.
Regarding claim interpretation: the amendments to claim 3 are not adequate to overcome the interpretation of claim 3 under 35 USC 112(f), since “a scanning device that scans” merely presents a different functional language placeholder. A more in-depth analysis of this is provided in the section entitled “Claim Interpretation”. Examiner would like to note that this claim interpretation does not result in any rejection since adequate structure to perform the claimed functions is disclosed in at least paragraph [0032] and Fig. 2 of applicant’s specification by scanning device 208, which is described as a hardware device that retrieves data from data logger 202 via a hard-wired connection or RFID communication.
Regarding rejections under 35 USC 101 over non-statutory subject matter: Applicant's arguments filed 12/15/20 with regard to non-statutory subject matter have been fully considered. Applicant has amended independent claims 1 and 13 to recite “one or more memory devices” and “a data storage device…comprising one or more memory devices”. Applicant has further clarified that, based on applicant’s specification, the “computer-readable 
Regarding rejections under 35 USC 101 over a judicial exception: The amendments to claims 1, 13 and 17 are not adequate to overcome the rejections of these claims and their dependents under 35 USC 101. The claimed invention is directed to the concept of determining the damage accumulation of an electronic module of an autonomous vehicle, identifying a damage accumulation threshold for the type of module of the autonomous vehicle, and generating a maintenance schedule for the module based on this information. This judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A computing system comprising: 
a processor; and 
one or more memory devices that store instructions that, when executed by the processor, cause the processor to perform acts comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information indicative of damage accumulation to an electronic module of the autonomous vehicle, the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions;
identifying a type of the electronic module; 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles; 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module; and
outputting the predicted maintenance schedule for the electronic module from the computing system.
The claim recites a computing system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception.
The above claim steps are directed to the concept of determining damage accumulation information of a module of an autonomous vehicle, identifying a type of the module, identifying a damage accumulation threshold for the type of electronic module, and generating a 
Other than reciting the use of a processor and one or more memory devices, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of a processor and computer memory is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and memory are described in paragraphs [0027-0028] of the Applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in 

Regarding claims 13 and 17, these independent claims are also rejected under 35 USC 101 for similar reasons to claim 1.

Regarding claims 2-7, 9-12, 15-16, and 20, these claims are also rejected under 35 USC 101. Each one of these claims depends from a claim also rejected under 35 USC 101 for reciting an abstract idea as stated above without providing adequate limitations to integrate the abstract idea into a practical application.

Regarding rejections under 35 USC 102(a)(1) and 103: Applicant's arguments filed 12/15/20 regarding claims 1 and 17 and Minster et al. (US 20170278312 A1), hereinafter referred to as Minster, have been fully considered but they are not persuasive.
Regarding claims 1 and 17, applicant argues that Minster does not teach receiving damage accumulation information from a data logger of an autonomous vehicle, ... the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions.
However, this argument is not persuasive since Minster does disclose receiving damage accumulation information from a data logger of an autonomous vehicle (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle [See at least Minster, 0057]), ... the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle).
Claims 1 and 17 are therefore not allowable over the prior art of record.

Claims 2-7, 9-10, and 21-22 are also not allowable over the prior art of record, by virtue of their dependence from claim 1.

Claims 20 and 24 are also not allowable over the prior art of record, by virtue of their dependence from claim 17.

Claim Objections
Claims 1, 13, 15, 17, and 20 are objected to because of the following informalities:
In claims 1 and 17, “the damage accumulation information comprises” should be “the damage accumulation information comprising”
In claim 1 and 17, “identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of electronic module is based” should be “identifying a damage accumulation threshold for the type of the electronic module, wherein the damage accumulation threshold for the type of electronic module is based”
In claims 13 and 15, all instances of “the type of the electronic module” should be “the type of 
In claim 13, “the data logger being configured to monitor the damage accumulation” should be “the data logger being configured to monitor 
In claim 20, “the damage accumulation threshold” should be “the damage accumulation threshold for the type of the electronic module”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 3, 11 and 23 include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“a scanning device that scans” in claim 3
“a receiver, wherein the receiver receives” in claims 11 and 23
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“scanning device”: adequate structure to perform the claimed functions is disclosed in at least paragraph [0032] and Fig. 2 of applicant’s specification by scanning device 208, which is described as a hardware device that retrieves data from data logger 202 via a hard-wired connection or RFID communication
“receiver”: adequate structure to perform the claimed functions is disclosed in at least paragraph [0032] and Fig. 2 of applicant’s specification by scanning device 208, which is described as a hardware device that retrieves data from data logger 202 via a hard-wired connection or RFID communication
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-13, 15-17, and 20-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of generating a predicted maintenance schedule for an electronic module of a vehicle based on identified damage accumulation information of the module. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1:
Regarding claim 1, applicant recites A computing system comprising: 
a processor; and 
one or more memory devices that store instructions that, when executed by the processor, cause the processor to perform acts comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information indicative of damage accumulation to an electronic module of the autonomous vehicle, the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions;
identifying a type of the electronic module; 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles; 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module; and
outputting the predicted maintenance schedule for the electronic module from the computing system.
The claim recites a computing system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception.
The above claim steps are directed to the concept of determining damage accumulation information of a module of an autonomous vehicle, identifying a type of the module, identifying a damage accumulation threshold for the type of electronic module, and generating a maintenance schedule for the module based on this data. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor and one or more memory devices, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of a processor and computer memory is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, outputting the judicial exception is insignificant extra-solution activity that is inadequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite 
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and memory are described in paragraphs [0027-0028] of the Applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.

Examiner’s note: In order for applicant to overcome this 101 rejection application may wish to amend the independent claims so that the threshold(s) discussed, for example, are based off of a value or values that could not reasonably be measured by a person mentally or manually using a tool. Applicant must demonstrate that the steps performed by the system could not reasonable be performed mentally or manually by a person.

Regarding claim 2, applicant recites The computing system of claim 1, wherein the damage accumulation information from the data logger includes data specifying the type of the electronic module; andP100013-US-O1/CRSP-00413Appl. No. 16/215,249
Reply to Office Action of September 15, 2020wherein the type of the electronic module is identified from a plurality of electronic module types.
However, merely determining the type of an electronic module is not adequate to integrate the judicial exception into a practical application; an individual could perform this mentally.

Regarding claim 3, applicant recites The computing system of claim 1, wherein the damage accumulation information from the data logger is received from a scanning device that scans the data logger for the damage accumulation information.  
However, merely adding the generic computer parts of a scanning device, as described in at least paragraph [0032] and Fig. 2 of applicant’s specification, is not adequate to integrate 

Regarding claim 4, applicant recites The computing system of claim 1, wherein the predicted maintenance schedule for the electronic module is further generated based upon at least one of vehicle information, electronic module information, or vehicle maintenance history.
However, merely changing the type of information being processed is not adequate to integrate the judicial exception into a practical application; an individual could perform this mentally.

Regarding claim 5, applicant recites The computing system of claim 1, wherein the data logger is retrofitted to the electronic module to detect the damage accumulation to the electronic module.
However, merely clarifying how the generic computer parts are fitted onto the module is not adequate to integrate the judicial exception into a practical application; the generic computer parts aside, the new limitations do not change the fact that an individual could perform the claimed steps mentally.

Regarding claim 6, applicant recites The computing system of claim 1, wherein the one or more environmental conditions to which the electronic module has been exposed and that are monitored by the data logger comprise at least one of temperature, humidity, vibration, voltage, or current.

The above claim is directed to monitoring temperature, humidity, vibration, voltage or current. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping, since a user could read these measurements off of a generic measuring devices, such as a thermometer, hygrometer, etc. respectively. (Prong one: YES, recites an abstract idea).
Nothing in the claim elements precludes the steps from being performed entirely by a human, so the abstract idea is not integrated into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Therefore, the claim is ineligible under 35 USC 101.

Regarding claim 7, applicant recites The computing system of claim 1, wherein the data logger is a battery powered device.


Regarding claim 9, applicant recites The computing system of claim 1, wherein the damage accumulation threshold for the type of the electronic module is modified based at least in part upon the damage accumulation information from the data logger.
However, merely processing data is not adequate to integrate the judicial exception into a practical application. An individual could still perform these steps mentally.

Regarding claim 10, applicant recites The computing system of claim 1, wherein generating the predicted maintenance schedule for the electronic module includes generating a replacement schedule for the electronic module.
However, merely processing data to determine a schedule is not adequate to integrate the judicial exception into a practical application. An individual could still do this mentally.

Regarding claim 11, applicant recites The computing system of claim 1, further comprising:
a receiver, wherein the receiver receives the damage accumulation information from a communication system incorporated into the autonomous vehicle, and wherein the communication system incorporated into the autonomous vehicle receives the damage accumulation information from the data logger.


Regarding claim 12, applicant recites The computing system of claim 1, wherein the computing system is included in the autonomous vehicle; and 
wherein the damage accumulation threshold for the type of the electronic module is received by the computing system from a remote server.
However, merely clarifying that the generic computer parts are included in the autonomous vehicle and adding a generic remote server like the one described in paragraph [0012] of applicant’s specification is not adequate to integrate the judicial exception into a practical application; the generic computer parts aside, the new limitations do not change the fact that an individual could perform the claimed steps mentally.
 
Regarding claim 13, applicant recites A computing system, comprising: 
a data storage device, the data storage device comprising damage accumulation information for a type of electronic module included in one or more autonomous vehicles; 
a processor; and 
one or more memory devices that store instructions that, when executed by the processor, cause the processor to perform acts comprising: 
defining a damage accumulation threshold for the type of the electronic module based upon the damage accumulation information in the data storage device, wherein the damage accumulation threshold is an indicator of condition degradation that prompts servicing to the type of electronic module;
receiving additional damage accumulation information from a data logger of a particular autonomous vehicle, the additional damage accumulation information being indicative of damage accumulation to a particular electronic module of the particular autonomous vehicle, the data logger being configured to monitor the damage P100013-US-O1/CRSP-00415Appl. No. 16/215,249Reply to Office Action of September 15, 2020accumulation to the particular electronic module of the particular autonomous vehicle; and
modifying the damage accumulation threshold for the type of the electronic module based upon the additional damage accumulation information from the data logger of the particular autonomous vehicle.  
The claim recites a computing system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception.
The above claim steps are directed to the concept of defining a damage accumulation threshold for a type of module of an autonomous vehicle, receiving damage accumulation information about a particular module, and modifying the threshold based on the information about the particular module. This is an abstract idea that can be performed by a user mentally 
Other than reciting the use of a processor and one or more memory devices, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of a processor and computer memory is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor and memory are described in paragraphs [0027-0028] of the Applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the 

Regarding claim 15, applicant recites The computing system of claim 13, wherein the damage accumulation information for the type of the electronic module is accumulated from a fleet of autonomous vehicles including the type of the electronic module.  
However, merely reciting that the information analyzed is based on multiple vehicles is not adequate to integrate the judicial exception into a practical application; this could still be performed mentally by a person.

Regarding claim 16, applicant recites The computing system of claim 13, wherein the additional damage accumulation information from the data logger is normalized by a retrofit calibration that is based upon the damage accumulation information included in the data storage device.
	However, merely saying that the new data is analyzed in a way that is normalized in line with the existing data is not adequate to integrate the judicial exception into a practical application; as broadly as the claim currently is, this could be performed mentally by a person.

Regarding claim 17, applicant recites A computing system comprising: 
a computer-readable storage medium that comprises instructions that, when executed by one or more processors, cause the one or more processors to perform acts comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information being indicative of damage accumulation to an electronic module, the data logger being configured to monitor the electronic module, the data logger being at least one of attached to or included as part of the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions;
identifying a type of the electronic module; 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based P100013-US-O1/CRSP-00416Appl. No. 16/215,249Reply to Office Action of September 15, 2020on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles;
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module; and
outputting the predicted maintenance schedule for the electronic module from the computing system.

The above claim steps are directed to the concept of determining damage accumulation information of a module of an autonomous vehicle, identifying a type of the module, identifying a damage accumulation threshold for the type of electronic module, and generating a maintenance schedule for the module based on this data. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor and one or more memory devices, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of a processor and computer memory is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, outputting the judicial exception is insignificant extra-solution activity that is inadequate to integrate the judicial exception into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually  processor and memory are described in paragraphs [0027-0028] of the Applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation.
  
Regarding claim 20, applicant recites The computing system of claim 17, wherein the acts performed by the one or more processors further comprise:
modifying the damage accumulation threshold based upon the damage accumulation information from the data logger.  
However, merely analyzing data to modify a threshold is not adequate to integrate the judicial exception into a practical application; this could still be performed mentally by a person.

Regarding claim 21, applicant recites The computing system of claim 1, wherein the electronic module comprises one of a power failure detector of the autonomous vehicle, a sensor of the autonomous vehicle, or a mechanical system controller of the autonomous vehicle.
However, merely specifying which type of module is damaged is not adequate to integrate the judicial exception into a practical application; a person can mentally determine from looking at a certain vehicle component that the component is damaged.

Regarding claim 22, applicant recites The computing system of claim 1, wherein the data logger is at least one of attached to or included as part of the electronic module.
However, merely stately how the data logger, which may be at least regarded as a generic Bluetooth transceiver computer parts based on applicant’s specification in at least paragraph [0012], is integrated with the electronic module is not adequate to integrate the judicial exception into a practical application.

Regarding claim 23, applicant recites The computing system of claim 13, further comprising: 
a receiver, wherein the receiver receives the additional damage accumulation information from a communication system incorporated into the particular autonomous vehicle, and wherein the communication system incorporated into the particular autonomous vehicle receives the additional damage accumulation information from the data logger.  
However, merely adding the generic computer parts of a receiver, as described in at least paragraph [0032] and Fig. 2 of applicant’s specification, is not adequate to integrate the judicial exception into a practical application; the generic computer parts aside, an individual could perform this mentally.

Regarding claim 24, applicant recites The computing system of claim 17, wherein the one or more environmental conditions to which the electronic module has been exposed and that are monitored by the data logger comprise at least one of temperature, humidity, vibration, voltage, or current.
However, this claim merely recites a further judicial exception, namely a method of organizing human activity. The claim recites a computing system configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception.
The above claim is directed to monitoring temperature, humidity, vibration, voltage or current. This is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping, since a user could read these measurements off of a 
Nothing in the claim elements precludes the steps from being performed entirely by a human, so the abstract idea is not integrated into a practical application (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. Therefore, the claim is ineligible under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-11, 17, 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minster et al. (US 20170278312 A1), hereinafter referred to as Minster.
Regarding claim 1, Minster discloses A computing system comprising: 
a processor (See at least [Minster, 0089]); and 
one or more memory devices that store instructions that, when executed by the processor, cause the processor to perform acts (See at least [Minster, 0089]) comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information being indicative of damage accumulation to an electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the data logger being configured to monitor the electronic module, the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle);
identifying a type of the electronic module (Minster discloses that predicting a future maintenance need of the autonomous vehicle includes identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle [See at least Minster, 0056]); 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]. The times in this schedule at which components are to be replaced may be regarded as damage accumulation thresholds); 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle (Minster discloses wherein the processor further identifies a future date or future date range for maintenance [See at least Minster, 0056-0057]) based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for a particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]); and
outputting the predicted maintenance schedule for the electronic module from the computing system (See at least Fig. 2 in Minster: Minster discloses that at step 210, in response to interpreting comparing the vehicle maintenance data (e.g., sensed data) to a severity database, the autonomous device is able to identify or select a severity level indicating how soon the maintenance need may need to be addressed, generate a priority score, and transmit the severity level and priority score to an external maintenance entity [See at least Minster, 0059]).

Regarding claim 2, Minster discloses The computing system of claim 1, wherein the damage accumulation information from the data logger includes data specifying the type of the electronic module (Minster discloses that predicting a future maintenance need of the autonomous vehicle includes identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle [See at least Minster, 0056]); and 
wherein the type of the electronic module is identified from a plurality of electronic module types (Minster discloses that the vehicle comprises a plurality of electronic modules, but that the process identifies sensor values associated with a particular component [See at least Minster, 0056]).

Regarding claim 3, Minster discloses The computing system of claim 1, wherein the damage accumulation information from the data logger is received from a scanning device that scans the data logger for the damage accumulation information (Minster discloses that predicting a future maintenance need of the autonomous vehicle includes identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle [See at least Minster, 0056]).

Regarding claim 4, Minster discloses The computing system of claim 1, wherein the predicted maintenance schedule for the electronic module is further generated based upon at least one of vehicle information, electronic module information, or vehicle maintenance history (Minster discloses that predicting a future maintenance need of the autonomous vehicle may include identifying or referencing historical operations data of the autonomous vehicle [See at least Minster, 0056]).

Regarding claim 5, Minster discloses The computing system of claim 1, wherein the data logger is retrofitted to the electronic module to detect the damage accumulation to the electronic module (Minster discloses that the vehicle may be equipped with sensors dedicated to maintenance need detection which do not serve other functions of the autonomous vehicle besides the collection of maintenance data [See at least Minster, 0043]. These may be regarded as retrofitted with respect to the other sensors of the vehicle, since the vehicle is able to operate without them and they are added in addition to the sensors used for vehicle functions).

Regarding claim 6, Minster discloses The computing system of claim 1, wherein the one or more environmental conditions to which the electronic modules has been exposed and that are monitored by the data logger comprise at least one of temperature, humidity, vibration, voltage, or current (Minster discloses that the maintenance detection protocol or scheme may be applied to any of the sensors of the autonomous vehicle whereby a current sensing capability of the sensor is compared to a calibrated sensing capability of the sensor to detected any discrepancies between the two thereby indicating a need for maintenance [See at least Minster, 0042]).

Regarding claim 9, Minster discloses The computing system of claim 1, wherein the damage accumulation threshold for the type of electronic module is modified based at least in part upon the damage accumulation information from the data logger (Minster discloses that the system identifies an interpolated future sensor value for the component that is nearest or intersects the at least one of the one or more component maintenance thresholds, and uses the future sensor value to determine when maintenance should be performed [See at least Minster, 0056]. The modified time resulting from the interpolated future sensor value may be regarded as a modified damage accumulation threshold).

Regarding claim 10, Minster discloses The computing system of claim 1, wherein generating the predicted maintenance schedule for the electronic module includes generating a replacement schedule for the electronic module (Minster discloses generating a maintenance schedule for the component [See at least Minster, 0056]. Minster further discloses that the type of maintenance performed may include battery replacement [See at least Minster, 0038]).

Regarding claim 11, Minster discloses The computing system of claim 1, further comprising:
a receiver, wherein the receiver receives the damage accumulation information from a communication system incorporated in the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that step S220 includes transmitting a maintenance request on behalf of an autonomous vehicle to a maintenance entity (or to any intermediary; e.g., a remote autonomous vehicle platform) [See at least Minster, 0061]), and 
wherein the communication system incorporated into the autonomous vehicle receives the damage accumulation information from the data logger (See at least Fig. 2 in Minster: Minster discloses that S210 may include capturing sensor data and performing initial analysis of sensor data at a vehicle's onboard computer, and sending the resulting analysis to a cloud-operated vehicle platform [See at least Minster, 0060]. It will thus be appreciate that the vehicle’s onboard computer is able to receive data from the sensors and connect that data to the cloud platform).

Regarding claim 17, Minster discloses A computing system comprising: 
a computer-readable storage medium that comprises instructions that, when executed by one or more processors (See at least [Minster, 0089]), cause the one or more processors to perform acts comprising: 
receiving damage accumulation information from a data logger of an autonomous vehicle, the damage accumulation information being indicative of damage accumulation to an electronic module (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the data logger being configured to monitor the electronic module, the data logger being at least one of attached to or included as part of the electronic module (Minster discloses that the sensor suite of the vehicle may include sensors dedicated to detecting maintenance needs of the autonomous vehicle [See at least Minster, 0022]), the damage accumulation information comprises information specifying an amount of time that the electronic module has been exposed to one or more environmental conditions (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057]. It will be appreciated that during the span of t1-t3, the module being monitored must have been exposed to one or more environmental conditions, since the sensor must be present in an environment internal or external to the vehicle);
identifying a type of the electronic module (Minster discloses that predicting a future maintenance need of the autonomous vehicle includes identifying from the vehicle maintenance data one or more sensor values associated with a component or system of the autonomous vehicle [See at least Minster, 0056]); 
identifying a damage accumulation threshold for the type of the electronic module, the damage accumulation threshold for the type of the electronic module is based on fleet-wide damage accumulation information for the type of the electronic module from a plurality of autonomous vehicles (Minster discloses that a predetermined maintenance schedule, which itself comprises one or more component thresholds, is based on historical operations of a fleet of similar autonomous vehicles for the component of the autonomous vehicle [See at least Minster, 0056]); 
generating a predicted maintenance schedule for the electronic module of the autonomous vehicle (Minster discloses wherein the processor further identifies a future date or future date range for maintenance [See at least Minster, 0056-0057]) based upon the damage accumulation information from the data logger, the type of the electronic module, and the damage accumulation threshold for the type of the electronic module (Minster discloses that the interpolated future data for maintenance may be determined based on sensor values for a particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]); and
outputting the predicted maintenance schedule for the electronic module from the computing system (See at least Fig. 2 in Minster: Minster discloses that at step 210, in response to interpreting comparing the vehicle maintenance data (e.g., sensed data) to a severity database, the autonomous device is able to identify or select a severity level indicating how soon the maintenance need may need to be addressed, generate a priority score, and transmit the severity level and priority score to an external maintenance entity [See at least Minster, 0059]).

Regarding claim 21, Minster discloses The computing system of claim 1, wherein the electronic module comprises one of a power failure detector of the autonomous vehicle (Minster discloses that maintenance conditions may be indicative of electronic module maintenance, such as battery replacement [See at least Minster, 0038]), a sensor of the autonomous vehicle (Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048]), or a mechanical system controller of the autonomous vehicle.

Regarding claim 24, Minster discloses The computing system of claim 17, wherein the one or more environmental conditions to which the electronic module has been exposed and that are monitored by the data logger comprise at least one of temperature, humidity, vibration, voltage, or current (Minster discloses that the maintenance detection protocol or scheme may be applied to any of the sensors of the autonomous vehicle whereby a current sensing capability of the sensor is compared to a calibrated sensing capability of the sensor to detected any discrepancies between the two thereby indicating a need for maintenance [See at least Minster, 0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Minster et al. (US 20170278312 A1) in view of Coverdill (US 5802545 A), hereinafter referred to as Coverdill.
Regarding claim 7, Minster discloses The computing system of claim 1.
However Minster does not explicitly disclose the system wherein the data logger is a battery powered device.
However, Coverdill does teach where a data logger of a vehicle is a battery powered device (See at least Fig. 5 in Coverdill: Coverdill teaches that the data logging unit for a vehicle includes a power supply 190, which includes a chip that supplies power to the microcontroller from either the vehicle battery or a lithium battery or other back up power supply [See at least Coverdill, Col 7, lines 22-26]). Both Coverdill and Minster teach utilizing data loggers in vehicles. However, only Coverdill explicitly teaches where the data logger may be powered by a battery.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the vehicle data logger of Minster to also be (See at least [Coverdill, Col 7, lines 22-26]).

Regarding claim 22, Minster discloses The computing system of claim 1.
However, Minster does not explicitly disclose the system wherein the data logger is at least one of attached to or included as part of the electronic module.
However, Coverdill does explicitly disclose a data logging system for a module of an autonomous vehicle wherein the data logger is at least one of attached to or included as part of the electronic module (See at least Fig. 1 in Coverdill: Coverdill discloses that the data logging device 26 is connected to data measuring devices 20, 22, and 24 via a data link [See at least Coverdill, Col 2, line 36-Col 3, line 14]. Coverdill further discloses that the data link may be an SAE J1708 serial data connection, which anyone of ordinary skill in the art will appreciate is a wired connection physically attaching the logging device and data measuring devices [See at least Coverdill, Col 5, lines 25-30]). Both Coverdill and Minster teach methods for logging vehicle sensor data. However, only Coverdill explicitly teaches where the data logger may be physically attached to each sensor being monitored by it by a wired connection.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the data loggers of Minster to also be hard-wired to their respective sensors, as in Coverdill. Doing so provides a reliable way for the data logger to receive information from the sensor, as will be appreciated by anyone of ordinary skill in the art.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Minster et al. (US 20170278312 A1) in view of Doyle et al. (US 20050182536 A1), hereinafter referred to as Doyle.
Regarding claim 12, Minster discloses The computing system of claim 1, wherein the computing system is included in the autonomous vehicle (Minster discloses that the computing system which performs step S210 in Fig. 2, further described in at least [Minster, 0056-0057], may be an onboard computer [See at least Minster, 0045]); and 
However, Minster does not explicitly disclose the computing system wherein the damage accumulation threshold for the type of the electronic module is received by the computing system from a remote server.
However, Doyle does teach a computing system for maintenance of vehicle components, particularly vehicle batteries, wherein the damage accumulation threshold for the type of the electronic module is received by the computing system from a remote server (See at least Fig. 2 in Doyle: Doyle teaches a battery failure detection system wherein a wireless communication system may transmit reference parameters to a battery failure detection system 200 of a vehicle for use by the detection system [See at least Doyle, 0036]. Doyle further discloses that the reference parameters may be used by the vehicle to determine failure of a vehicle battery [See at least Doyle, 0037-0041]). Both Minster and Doyle teach methods for detecting failure of electrical components of vehicle. However, only Doyle explicitly teaches where a threshold used to determine that failure may be transmitted to the vehicle’s detection system from a remote server.
(See at least [Doyle, 0036]).

Allowable Subject Matter
Claims 9, 13, 15-16, 20 and 23 are rejected under 35 USC 101. However, these claims contain allowable subject matter. The closest prior art of record is Minster et al. (US 20170278312 A1), hereinafter referred to as Minster. The following is examiner’s statement of reasons for the indication of allowable subject matter:
Regarding claim 13, Minster discloses A computing system comprising: 
a data storage device, the data storage device comprising damage accumulation information for a type of electronic module included in one or more autonomous vehicles (Minster discloses that damage accumulation information may be stored by a processor executing a vehicle maintenance algorithm [See at least Minster, 0056-0057]); 
a processor (See at least [Minster, 0089]); and 
one or more memory devices that stores instructions that, when executed by the processor, cause the processor to perform acts (See at least [Minster, 0089]) comprising: 
defining a damage accumulation threshold for the type of electronic module  (Minster discloses that that the processor may identify one or more component maintenance threshold at which the component should receive maintenance servicing [See at least Minster, 0056]) based upon the damage accumulation information in the data storage device, wherein the damage accumulation threshold is an indicator of condition degradation that prompts servicing to the type of electronic module (Minster discloses that the interpolated future data for maintenance may be determined by the onboard computer of the vehicle based on sensor values for a particular components and one or more maintenance threshold values [See at least Minster, 0056-0057]); and
receiving additional damage accumulation information from a data logger of a particular autonomous vehicle, the additional damage accumulation information being indicative of damage accumulation to a particular electronic module of the autonomous vehicle (See at least Fig. 2 in Minster: Minster discloses that at step S220 a vehicle may transmit a maintenance request to a maintenance entity [See at least Minster, 0061-0063]. Minster further discloses that maintenance conditions may be indicative of electronic module maintenance, such as oxygen sensor failure [See at least Minster, 0048] or battery replacement [See at least Minster, 0038]), the data logger being configured to monitor the damage accumulation to the particular electronic module of the particular autonomous vehicle (Minster discloses that the maintenance need prediction algorithm may include capturing several real sensor values (e.g., s1, s2, s3, etc. at times, t1-t3, respectively) for a component of the autonomous vehicle to approximate a date and/or time, t.sub.n, that the sensor values for the component may arrive at the schedule maintenance value, s.sub.m [See at least Minster, 0057].
modifying the damage accumulation threshold for the type of the electronic module based upon the additional damage accumulation information from the data logger of the particular autonomous vehicle. While Minster does disclose utilizing an established threshold value and damage accumulation information of a particular module to predict when maintenance of the particular module will be required (See at least [Minster, 0056-0057]), this is not that same as utilizing the damage accumulation information of the particular module to modify the threshold; that particular limitation is not present in the prior art. Claim 13 therefore contains allowable subject matter.

Regarding claims 15-16 and 23, these claims also contain allowable subject matter at least by virtue of their dependence from claim 13.

Regarding claims 9 and 20, these claims also recite modifying a damage accumulation threshold for a type of electronic module based on receiving damage accumulation information from a particular data logger of a particular electronic module. These claims therefore also contain allowable subject matter for similar reasons to claim 13.

Claim 13 is an independent claim; claims 15-16 and 23 are dependents of claim 13. Claim 9 is a dependent of claim 1. Claim 20 is a dependent of claim 17. Given this information, in order to place this case in condition for allowance, examiner suggests that applicant:
Add the limitations of claim 9 into claim 1 and amend claim 1 to overcome the rejection under 35 USC 101 and address minor informalities
Amend claim 13 to overcome the rejection under 35 USC 101 and address minor informalities
Add the limitations of claim 20 into claim 17 and amend claim 17 to overcome the rejection under 35 USC 101 and address minor informalities

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901.  The examiner can normally be reached on M-F 9:00 am-5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668